103 F.3d 119
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frederick L. OVERBY, Plaintiff-Appellant,v.CLAY HESTER, Sheriff, Newport News City Jail;  Major Moore;Captain Bower;  Lieutenant Harris;  LieutenantWaterhouse;  Doctor Russotto;  DoctorAnderson;  Nurse Williams,Defendants-Appellees,andCity of Newport News and Its Council;  Jane Doe, Nurse, Defendants.
No. 96-7199.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 6, 1996.

Frederick L. Overby, Appellant Pro Se.  Robert A. Dybing, SHUFORD, RUBIN & GIBNEY, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders denying relief on his 42 U.S.C. § 1983 (1994) complaint and denying his Federal Rule of Civil Procedure 59(e) motion to alter or amend the judgment.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Overby v. Hester, No. CA-94-787-2 (E.D. Va.  June 10, 1996 & July 18, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.